           Case 2:20-cv-00386-WSS Document 1 Filed 03/13/20 Page 1 of 13



                     UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


NEW CINGULAR WIRELESS PCS, LLC
d/b/a AT&T Mobility,
                                                         Case No.
                      Plaintiff,

       v.

THE CITY OF NEW CASTLE, and the CITY                     COMPLAINT
COUNCIL OF THE CITY OF NEW CASTLE,

                       Defendants.




      Plaintiff New Cingular Wireless PCS, LLC, by way of Complaint against

Defendants the City of New Castle and the City Council of the City of New Castle,

hereby says:

                                       PARTIES

      1.       Plaintiff New Cingular Wireless PCS, LLC (“AT&T”) is a Delaware

Limited Liability Company with its principal place of business at 1025 Lenox Park

Boulevard NE, Atlanta, Georgia 30319.

      2.       Upon information and belief, defendant The City of New Castle is a local

government entity or instrumentality thereof duly constituted and established

pursuant to Pennsylvania law and having an office at 230 North Jefferson Street,

New Castle, Pennsylvania.
           Case 2:20-cv-00386-WSS Document 1 Filed 03/13/20 Page 2 of 13



      3.       Upon information and belief, the City Council of the City of New Castle

(“City Council”) is the governing body of the City of New Castle and has its office at

230 North Jefferson Street, New Castle Pennsylvania.

                           JURISDICTION AND VENUE

      4.       This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331, as AT&T is asserting a claim arising under federal law, more

particularly, 47 U.S.C. § 332(c)(7), enacted as part of the Telecommunications Act of

1996 (the “TCA”), and 47 U.S.C. § 253(a).

      5.       This Court has supplemental jurisdiction over all other claims herein,

pursuant to 28 U.S.C. § 1367, as those claims form part of the same case or

controversy and relate to AT&T’s claims under the TCA.

      6.       Venue is proper in this District under 28 U.S.C. § 1391(b), as the

Defendants reside or may be found in this District, the property that is the subject of

this action is located in this District, and the acts or omissions giving rise to this

action occurred in this District.

      7.       Expedited review of this action is required pursuant to 47 U.S.C. §

332(c)(7)(B)(v) to give effect to a strong federal interest in accelerating the rapid

private sector deployment of advanced telecommunications and information

technologies and ensuring the availability of seamless, ubiquitous and reliable

personal wireless services to all Americans.




                                            2
           Case 2:20-cv-00386-WSS Document 1 Filed 03/13/20 Page 3 of 13



                             FACTUAL BACKGROUND

      8.       AT&T is a provider of personal wireless services pursuant to licenses

issued by the Federal Communications Commission (the “FCC”).

      9.       AT&T provides these services through an interlocking network of line-

of-sight transceiver facilities that permit the efficient reuse of frequencies allocated

to AT&T by the FCC.

      10.      The radio signals used by AT&T to provide these services are subject to

disruption caused by topography, foliage, and man-made structures, as well as to

range limitations inherent in the use of low-powered signals that permit the

frequency reuse on which a personal wireless services communications system is

predicated.

      11.      There is an irregularly-shaped area approximately a mile in

circumference, in the northern portion of The City of New Castle (the “area intended

to be served”), within which AT&T personal wireless services customers are unable

to consistently and reliably use their personal wireless devices to transmit or receive

personal wireless services. The adverse consequences of these limitations include the

inability to make and maintain a reliable quality connection to the public switched

telephone network.

      12.      To provide coverage to the area intended to be served, AT&T requires a

structure at least 80 feet in height to support antennas near the center of the area

intended to be served.




                                           3
          Case 2:20-cv-00386-WSS Document 1 Filed 03/13/20 Page 4 of 13



      13.     Reliable access to 911 and Enhanced 911 (E911) services from within

structures by means of personal wireless devices is a particularly important public

safety consideration given that 70% of 911 calls are made from personal wireless

devices, and over half of households nationally no longer utilize landline service,

relying instead on personal wireless services.

      14.     Further accentuating the public safety significance of providing

coverage, a portion of the frequencies licensed to AT&T are used to support FirstNet,

a national public safety broadband network for first responders pursuant to a

statutorily and congressionally-mandated public-private partnership between AT&T

and the First Responder Network Authority.

      15.     George Washington Intermediate School, 101 East Euclid Avenue, New

Castle, PA (“the School”) is located in the approximate center of the area intended to

be served.

      16.     The School’s 115 foot-tall chimney already hosts personal wireless

facilities for T-Mobile, Sprint, and Verizon Wireless, with the Verizon Wireless

facility located in a ten-foot extension atop the chimney that was approved in 2014.

      17.     Due to structural and space limitations, neither the chimney nor the

School roof are adequate locations for an AT&T personal wireless facility at the

School.

      18.     In its Findings of Fact and Conclusions of Law dated February 13, 2020

(the “Findings”), the City Council concluded that neither the chimney nor the School

roof are adequate locations for an AT&T personal wireless facility at the School.




                                          4
         Case 2:20-cv-00386-WSS Document 1 Filed 03/13/20 Page 5 of 13



       19.     On July 16, 2019, AT&T submitted an application (the “Application”) for

a Conditional Use Permit to erect a personal wireless facility at the School.

       20.     The City of New Castle Planning Commission reviewed the Application

at hearings on August 7, 2019 and September 4, 2019, and then referred the

Application to the City Council for decision.

       21.     At a public hearing on January 21, 2020, the City Council reviewed the

Application, which proposed locating a personal wireless facility within an 80-foot

tall, three-sided panel structure in a fenced enclosure behind the School (the

“Facility”).

       22.     By Resolution, dated February 14, 2020, the City Council certified a vote

taken at a meeting on February 13, 2020 to deny the Application. A copy of that

Resolution, which includes the City Council’s Findings, is attached as Exhibit A.

       23.     The Facility is consistent with the comprehensive plan of the City of

New Castle and the adjoining districts and land uses.

       24.     In its Findings, the City Council confirmed this point by concluding that

the Facility is consistent with the comprehensive plan of the City of New Castle and

the adjoining districts and land uses.

       25.     The Facility would have minimal adverse effect on the immediate

surroundings, including potential noise, lighting, traffic congestion, pedestrian

traffic, hours of operation, safety or general environmental degradation.

       26.     In its Findings, the City Council confirmed this point by concluding that

the Facility would have minimal adverse effect on the immediate surroundings,




                                            5
        Case 2:20-cv-00386-WSS Document 1 Filed 03/13/20 Page 6 of 13



including potential noise, lighting, traffic congestion, pedestrian traffic, hours of

operation, safety or general environmental degradation.

      27.      In its Findings, the City Council concluded that locating the Facility in

an area on the School property other than the proposed location, or on a smaller parcel

of property, would potentially create an adverse effect.

      28.      In its Findings, the City Council concluded that placement of the Facility

in the specific proposed location is necessary to provide adequate coverage for AT&T.

      29.      The School is the only location where the Facility can be located to

provide adequate coverage to the area intended to be served.

      30.      In its Findings, the City Council confirmed this point by concluding that

there are no other adequate locations within the specific zoning district in which the

School is located which can achieve the same level of coverage without causing gaps

in coverage.

                                         Count I
      31.      AT&T incorporates the paragraphs set forth above as if set forth at

length herein.

      32.      47 U.S.C. § 332(c)(7)(B)(iii) requires that “any decision by a State or local

government or instrumentality thereof to deny a request to place, construct or modify

personal wireless service facilities shall be in writing and supported by substantial

evidence contained in a written record.”

      33.      The evidence in the record, including the City Council’s Findings,

demonstrates AT&T’s entitlement to approval of the Application for a number of

reasons, including that the Facility (i) is consistent with the comprehensive plan of


                                             6
        Case 2:20-cv-00386-WSS Document 1 Filed 03/13/20 Page 7 of 13



the City of New Castle and the adjoining districts and land uses, (ii) would have

minimal adverse effect on the immediate surroundings, including potential noise,

lighting, traffic congestion, pedestrian traffic, hours of operation, safety or general

environmental degradation, (iii) is necessary to provide adequate coverage for AT&T

in the area intended to be served, and (iv) that the City Council concluded there are

no other adequate locations for the Facility within the specific zoning district in which

the School is located.

      34.    The record does not contain substantial evidence supporting denial of

the Application.

                                       Count II

      35.    AT&T incorporates the paragraphs set forth above as if set forth at

length herein.

      36.    The Application is a request to place, construct, or modify a personal

wireless facility within the meaning of 47 U.S.C. § 332(c)(7).

      37.    47 U.S.C. § 332(c)(7)(B)(i)(II) prohibits denial of an application for a

personal wireless facility where denial of that application would prohibit or have the

effect of prohibiting the provision of personal wireless services.

      38.    In In the Matter of Accelerating Wireless Broadband Deployment by

Removing Barriers to Infrastructure Investment, Declaratory Ruling and Third

Report and Order, WT Docket No. 1779, WC Docket No. 17-84, FCC-18-133

(September 27, 2018) (the “FCC-18-133 Declaratory Ruling”), the FCC, pursuant to

legislative authority, definitively interpreted 47 U.S.C. § 332(c)(7)(B)(i)(II) to provide




                                            7
          Case 2:20-cv-00386-WSS Document 1 Filed 03/13/20 Page 8 of 13



that “an effective prohibition occurs where a state or local legal requirement

materially inhibits a provider’s ability to engage in any of a variety of activities

related to its provision of a covered service. This test is met not only when filling a

coverage gap but also when densifying a wireless network, introducing new services

or otherwise improving service capabilities.”

      39.     The denial of the Application materially inhibits AT&T’s activities

related to its provision of covered services.

      40.     The denial of the Application also materially inhibits AT&T’s ability to

provide coverage in the area intended to be served, because without the Facility, a

substantial number of users of AT&T personal wireless services in the area intended

to be served are unable to reliably use their personal wireless devices to transmit and

receive personal wireless services. In addition, the ability of first responders to access

FirstNet services is compromised.

      41.     The City Council, in its Findings, specifically found that the placement

of the Facility in its specific proposed location is necessary to provide adequate

coverage.

      42.     The Facility would be the least intrusive means of providing reliable

personal wireless services and access to FirstNet services in the area intended to be

served.

      43.     The City Council, in its Findings, specifically found that siting the

Facility in an area other than the location identified in the Application would




                                            8
        Case 2:20-cv-00386-WSS Document 1 Filed 03/13/20 Page 9 of 13



potentially create adverse impacts which would not be created by locating the Facility

at the proposed location.

      44.       Under 47 U.S.C. § 332(c)(7)(B)(i)(II), denial of the Applications has the

effect of prohibiting the provision of personal wireless services in the area intended

to be served.

                                        Count III

      45.       AT&T incorporates the paragraphs set forth above as if set forth at

length herein.

      46.       47 U.S.C. § 332(c)(7)(B)(i)(I) prohibits unreasonable discrimination

among providers of functionally equivalent services.

      47.       Sprint, T-Mobile, and Verizon Wireless are providers of functionally

equivalent services.

      48.       The City of New Castle has permitted Sprint, T-Mobile, and Verizon

Wireless to erect personal wireless facilities at the School but have prohibited AT&T

from doing so.

      49.       In light of the findings and conclusions in the City Council’s Findings,

including that the Facility would have minimal adverse effect on the immediate

surroundings, and there are no other adequate locations from which AT&T can

provide coverage, the denial of the Application unreasonably discriminates among

providers of functionally equivalent services.

                                        Count IV
      50.       AT&T incorporates the paragraphs set forth above as if set forth at

length herein.


                                             9
        Case 2:20-cv-00386-WSS Document 1 Filed 03/13/20 Page 10 of 13



      51.    Under 47 U.S.C. § 332(c)(7)(B)(ii), the TCA requires zoning, land use

and other state or local permitting decisions relating to wireless facility siting

requests to be rendered within a reasonable period of time.

      52.    Under federal law, including 47 C.F.R. §1.6003(c)(iv), the presumptive

reasonable time for granting all municipal approvals necessary for erection of a

personal wireless facility such as the Facility is 150 days.

      53.    Defendants, by denying the Application and thereby delaying the grant

of other approvals necessary for the erection of the Facility, have failed to permit a

siting request for a personal wireless facility to be rendered within a reasonable

period of time.

                                        Count V

      54.    AT&T incorporates the paragraphs set forth above as if set forth at

length herein.

      55.    47 U.S.C. § 253(a) provides that “no state or local statute or regulation,

or other State or local legal requirement, may prohibit or have the effect of prohibiting

the ability of any entity to provide any interstate or intrastate telecommunications

service.”

      56.    In the FCC-18-133 Declaratory Ruling, the FCC, pursuant to legislative

authority, definitively interpreted 47 U.S.C. § 253(a) to provide that “an effective

prohibition occurs where a state or local legal requirement materially inhibits a

provider’s ability to engage in any of a variety of activities related to its provision of

a covered service. This test is met not only when filling a service gap but also when




                                           10
        Case 2:20-cv-00386-WSS Document 1 Filed 03/13/20 Page 11 of 13



densifying a wireless network, introducing new services or otherwise improving

service capabilities.”

      57.    AT&T has attempted to exercise its right to provide telecommunications

services in the City of New Castle.

      58.    Defendants’        response   to    AT&T’s      attempts      to    provide

telecommunications services has materially inhibited AT&T’s ability to engage in

activities related to its provision of a covered service, barred entry of AT&T to provide

telecommunications services in the area in the City of New Castle intended to be

served, and has had the effect of prohibiting the ability of AT&T to provide

telecommunications services in violation of 47 U.S.C. § 253(a).



                                       Count VI
      59.    AT&T incorporates the paragraphs set forth above as if set forth at

length herein.

      60.    The denial of the Application was arbitrary, capricious, unreasonable,

and an abuse of discretion in violation of Pennsylvania law, including the

Pennsylvania Municipalities Planning Code (“MPC”), 53 Pa. Stat. and Cons. Stat.

Ann. §§ 10101, et seq.

      WHEREFORE, plaintiff AT&T requests judgment against the Defendants as

follows:

      A.     Expedited disposition of this action pursuant to 47 U.S.C. §

             332(c)(7)(B)(v);




                                           11
       Case 2:20-cv-00386-WSS Document 1 Filed 03/13/20 Page 12 of 13



      B.     Reversal of the denial of the Application for violation of 47 U.S.C.

             § 332(c)(7)(B)(iii);

      C.     Reversal of the denial of the Application for violation of 47 U.S.C. §

             332(c)(7)(B)(i)(II);

      D.     Reversal of the denial of the Application for violation of 47 U.S.C. §

             332(c)(7)(B)(i)(I).

      E.     Reversal of the denial of the Application for violation of 47 U.S.C. §

             332(c)(7)(B)(ii);

      F.     Reversal of the denial of the Application for violation of 47 U.S.C. §

             253(a);

      G.     Reversal of the denial of the Application for violation of State law.

      H.     Entry of an Order deeming the Conditional Use Permit Special Permit

             to be approved, and directing Defendants to grant all variances, permits

             and approvals necessary to allow construction of the Facility; and

      I.     Such other relief as this Court may deem equitable and just.

Dated: March 16, 2020
                                        Respectfully submitted,


                                        By:    /s/ Lawrence J. Del Rossi

                                           FAEGRE DRINKER BIDDLE & REATH
                                           LLP
                                           Lawrence J. Del Rossi (PA 90075)
                                           One Logan Square, Suite 2000
                                           Philadelphia PA, 19103-6996
                                           Phone: (215) 988-2700



                                          12
Case 2:20-cv-00386-WSS Document 1 Filed 03/13/20 Page 13 of 13



                               Fax: (215)988-2757
                               lawrence.delrossi@faegredrinker.com




                              13
